Citation Nr: 0735685	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  04-36 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, hypertension, high cholesterol, 
bilateral refractive error of the eyes, gastroesophageal 
reflux disease, bursitis of bilateral shoulders, 
tenosynovitis of the hands, bilaterally, Dupuytren's 
contracture of the right hand, hemorrhoids, memory loss, 
benign prostatic hypertrophy.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a chip fracture of the right lateral malleolus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  In November 2005 correspondence, the veteran requested a 
withdrawal of the issues of entitlement to service connection 
for degenerative disc disease of the lumbar spine, 
hypertension, high cholesterol, bilateral refractive error of 
the eyes, gastroesophageal reflux disease, bursitis of the 
bilateral shoulders, tenosynovitis of the bilateral hands, 
Dupuytren's contracture of the right hand, hemorrhoids, 
memory loss, and benign prostate hypertrophy.

2.  The veteran's right ankle disability is manifested by 
subjective complains of daily aching pain, morning stiffness, 
occasional swelling, heat, and redness; objective evidence 
shows marked limitation of motion, and X-ray evidence of 
spurs at the calcaneum and insertion of the Achilles tendon.

3.  "Marked" limitation of motion has been shown; there is 
no clinical evidence of malunion or nonunion of the right 
tibia or fibula, or right ankle ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issues of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
hypertension, high cholesterol, bilateral refractive error of 
the eyes, gastroesophageal reflux disease, bursitis of the 
bilateral shoulders, tenosynovitis of the bilateral hands, 
Dupuytren's contracture of the right hand, hemorrhoids, 
memory loss, and benign prostate hypertrophy have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002 
& Supp. 2006); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007) (as 
amended).

2.  The criteria for a 20 percent rating, but no more, for 
residuals of a chip fracture of the right lateral malleolus 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

With respect to the claims of entitlement to service 
connection, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  See 38 U.S.C.A. § 7105.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2007).

The Board notes that in correspondence dated August 2004, the 
veteran withdrew the appeals he had perfected with respect to 
service connection for degenerative disc disease of the 
lumbar spine, hypertension, high cholesterol, bilateral 
refractive error of the eyes, gastroesophageal reflux 
disease, bursitis of the bilateral shoulders, tenosynovitis 
of the bilateral hands, Dupuytren's contracture of the right 
hand, hemorrhoids, memory loss, and benign prostate 
hypertrophy.  Specifically, he wrote:

I wish to cancel my hearing set for 
11/16/05 however I wish to continue the 
appeal on my ankle but will discontinue 
my other appeals.

As the veteran has withdrawn his appeal on these issues, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed without prejudice.

Increased Rating for Right Ankle

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board noted that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

The RO has rated the right ankle disability under DC 5271.  
The Board will also consider DC 5270 (ankle ankylosis) and DC 
5262 (impairment of the tibia and fibula).  As the evidence 
does not show ankylosis of the subastragalar or tarsal joint, 
malunion of the os calcis or astragalus, or astragalectomy, 
the provisions of DCs 5272, 5273, and 5274 are not for 
application.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).  

In order to warrant a rating in excess of 10 percent, the 
evidence must show the following:

*	malunion or nonunion of the tibia 
and fibula (DC 5262), 
*	ankle ankylosis in plantar flexion 
less than 30 degrees (DC5270), or 
*	"marked" limitation of motion (DC 
5271).  

First, the evidence does not show malunion or nonunion of the 
tibia and fibula.  An X-ray obtained in January 2004 revealed 
spurs at the calcaneum and insertion of the Achilles tendon.  
Absent a finding of malunion or nonunion, there is no basis 
for a higher rating.

Next, the evidence does not show right ankle ankylosis.  
Ankylosis is defined as a fixation of the joint.  At his 
February 2003 joints examination, range of motion was 
reported as dorsiflexion from 0 to 20 degrees (anatomically 
normal is 0-20 degrees) and plantar flexion from 0 to 45 
degrees, bilaterally (anatomically normal is 0-45 degrees).  
A January 2004 VA examination reflected range of motion of 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 28 degrees.  While limitation of motion of the ankle was 
shown, there was some movement, thus no evidence of 
ankylosis.  

Nonetheless, the Board finds that the evidence is consistent 
with "marked" limitation of motion.  Specifically, in the 
February 2003 VA examination, the range of motion was 
reported as dorsiflexion from 0 to 20 degrees, and plantar 
flexion from 0 to 45 degrees, both essentially normal.  
However, in the January 2004 VA examination, dorsiflexion was 
still normal but plantar flexion was reported as 0 to 28 
degrees, slightly more than 50 percent of normal.  Given the 
veteran's on-going complaints of pain associated with a 
diminished range of motion, the Board finds that a 20 percent 
rating for a right ankle disability is warranted.

Further, the Board finds, based on the evidence of record, 
that the objective findings of the veteran's right ankle 
disability does not warrant more than a 20 percent evaluation 
under DCs 5262, 5270, or 5271. Specifically, as noted above, 
there is no evidence of malunion or nonunion of the tibia and 
fibula or ankylosis; therefore, DCs 5262 and 5270 are not for 
application. Moreover, a higher than 20 percent disability 
evaluation is not available under DC 5271.

In granting a higher rating, the Board has considered the 
veteran's statements that his disability is worse than 
currently evaluated.  His statements are probative of 
symptomatology; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the subjective evidence of an increased 
disability.  Therefore, a 20 percent rating, but no more, is 
warranted.

The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked, in effect, 
to submit evidence and/or information in his possession to 
the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim; however, he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  To the extent 
that the claim for an increased rating has been granted, the 
RO will assign the rating and effective date and so notify 
the veteran.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Specifically, the RO has obtained VA 
outpatient treatment records.  Further, the veteran submitted 
private records related to numerous medical problems.    

In addition, the veteran was afforded VA medical examinations 
in February 2003 and January 2004.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the claims for service connection, inasmuch 
as the claims were withdrawn, the provisions of the VCAA are 
not for application.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.


ORDER

The claims for entitlement to service connection for 
degenerative disc disease of the lumbar spine, hypertension, 
high cholesterol, bilateral refractive error of the eyes, 
gastroesophageal reflux disease, bursitis of the bilateral 
shoulders, tenosynovitis of the bilateral hands, Dupuytren's 
contracture of the right hand, hemorrhoids, memory loss, and 
benign prostate hypertrophy are dismissed without prejudice.

A 20 percent rating, but no more, for residuals of a chip 
fracture of the right lateral malleolus is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.  



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


